Title: To Thomas Jefferson from Fulwar Skipwith, 10 February 1791
From: Skipwith, Fulwar
To: Jefferson, Thomas



My dear Sir
Basse terre, Guadalupe 10th. Feby 1791

Owing to the long and obstinate continuance of the unhappy disputes of Martinique, and finding myself on that account no less than for want of instructions from you, unable to render much service in my official capacity, I have within the last fortnight been induced to make this my place of residence, meaning to await the reestablishment of order in that distracted island and likewise the necessary communication from you respecting my consular department. The awkward circumstance of having not as yet experienced this last and most pleasing gratification in addition to the unfavorable turn of affairs in these islands, have reduced my slender finances as well as patience to some little trial. The first obstruction to my establishment I am flattering myself cannot longer exist, than the second, which from a late decree of the National Assembly seems to portend an early period to the violent disorder predominating thro’ out their American possessions. The leading feature in this decree is that there shall be four disinterested persons appointed from the body of the Nation to examine into the claims  grievances &c. of all parties, with no other power however than that of making a representation thereof to the Assembly of the Nation, who will afterwards redress such wrongs, and remedy such evils in their old colonial system as may appear necessary. With these Commissaries also are to arrive a strong marine and land force in order to support government on its former basis untill the necessary changes can be made. So wise and prudent purposes can only be defeated by the Soldiery, should those to come be tempted by the same corruption, which has so effectually distroyed all subordination among the late established troops of these islands, a fatal confusion which the National change has and most likely will be long productive of.
The bearer Capt. Clifton has been so good as to promise the safe delivery of a half dozen pots of Guava jelly which I solicit your acceptance of and that you will rest assured that when relieved from the peculiar hardship of my situation, my fondest hope will be to make myself as useful in my department as I have been flattered by the delicate and honourable manner, in which I have been appointed to it. With the most feeling sentiments of friendship & Respect I remain Sir Your mo ob Servt,

 Fulwar Skipwith 

